Citation Nr: 1741790	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  08-16 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for pharyngitis.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a right foot disorder.

4.  Entitlement to an initial rating in excess of 20 percent for degenerative changes of the left knee status post meniscectomy (left knee disability).

5.  Entitlement to an initial rating in excess of 10 percent for sinusitis.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services



WITNESSES AT HEARING ON APPEAL

The Veteran and Dr. C.B.


ATTORNEY FOR THE BOARD

K. Cruz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1978 to March 1990.

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2007, July 2007, and August 2007 rating decisions issued by the Department of Veterans Affairs Regional Office (RO) in Roanoke, Virginia.

In April 2011, the Veteran appeared at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.

This case was previously before the Board in August 2011, November 2012, and April 2016.

In August 2011, the Board, in pertinent part, denied service connection for pharyngitis and denied higher initial ratings for left knee and sinusitis.  The issues of service connection for right knee disability and right foot disorder were remanded for additional development.

The Veteran appealed the portion of the August 2011 Board decision that denied the pharyngitis, sinusitis, and left knee claims to the United States Court of Appeals for Veterans' Claims (Court).  Before the Court issued a decision, the Veteran and the Secretary of VA filed a Joint Motion for Partial Remand (JMR), which was granted by the Court in January 2012.  The Joint Motion vacated the August 2011 Board decision to the extent that it denied service connection for pharyngitis, and denied higher initial ratings for sinusitis and left knee disabilities.  The matters were before the Board for adjudication consistent with the Joint Motion.  A remand then ensued in November 2012.

In April 2016, the Board, in pertinent part, denied a higher initial rating for sinusitis and granted increased ratings for left knee disabilities.  The issues of service connection for right knee disability, right foot disorder, and pharyngitis were all remanded for additional development.

The Veteran appealed the Board's denial of the left knee and sinusitis claims to the Court, which in June 2017 granted a (JMR) of the parties (VA Secretary and the Veteran), vacated the Board's decision, and remanded the case pursuant to 38 U.S.C. § 7252(a) for readjudication consistent with the Motion.

The issues of entitlement to service connection for a right knee disability, right foot, and initial rating in excess of 20 percent for degenerative changes of the left knee status post meniscectomy (left knee disability) are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence is at least in equipoise as to whether the Veterans pharyngitis has been aggravated by service-connected sinusitis.

2.  Resolving doubt in the Veteran's favor, beginning June 8, 2007, the Veteran's sinusitis resulted in more than six incapacitating episodes per year, characterized by headaches, pain, and purulent discharge or crusting, but without evidence of radical surgery with chronic osteomyelitis, or repeated surgeries.



CONCLUSIONS OF LAW

1.  The criteria for service connection for pharyngitis, as secondary to sinusitis have been met.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2016).

2.  The criteria for a rating of 30 percent for sinusitis have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.97, Diagnostic Code (DC) 6513 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to provide claimants with notice and assistance in substantiating a claim. 

The VA provided the Veteran with a notice letter in October 2006.  When a claim has been granted and there is disagreement as to "downstream" questions, such as effective dates, the claim has been substantiated and there is no need to provide additional notice and the Court will not presume that a notice error is prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007).  The Veteran bears the burden of demonstrating any prejudice from defective (or nonexistent) notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  That burden has not been met in this case as the Veteran has not alleged such prejudice.

Concerning the duty to assist, all identified, pertinent treatment records have been obtained and considered.  The Veteran was afforded VA examinations in June 2007, March 2010, April 2013, and February 2017.

As such, the Board will proceed to the merits of the appeal.



Service Connection for Pharyngitis

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990).

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for pharyngitis as secondary to sinusitis are found to be met. 38 U.S.C.A. § 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016); 38 C.F.R. § 3.310 (2006); Allen v. Brown, 7 Vet. App. 439, 446 (1995).

In addition to the principles of service connection detailed above, a disability that is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310 (2016).  The Court has held that when aggravation of a service member's nonservice-connected disability is proximately due to or the result of a service-connected disease or injury, it too shall be service-connected.  Allen v. Brown, 7 Vet. App. 439, 446 (1995).  

The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006.  The new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although the stated intent of the change was merely to implement the requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 had been applied by VA in Allen-type cases since 1995.  Since the Veteran submitted her claim prior to October 10, 2006 (the effective date of the amended provisions), the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the claimant because it does not require the establishment of a baseline before an award of service connection may be made. [The record reflects that the RO received the appellant's claim on August 25, 2006, which was prior to the change.]  When a regulation changes and the former version is more favorable, VA can apply the earlier version of the regulation for the period prior to, and after, the effective date of the change.  See generally, Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's service treatment records show bouts of pharyngitis during service.  These include episodes in July 1981, May 1985, August 1987, October 1988, March 1989, and November 1989.  7/23/2007 STR, at 1; 9/1/2006 STR-Medical (Pharyngitis), at 1, 3, 11, 13; 9/1/2006 STR-Medical (R elbow), at 76, 94, 126;

In November 2007, a private doctor, Dr. C.B. reviewed the Veteran's medical records in order to provide a medical opinion.  He stated that it was clear that she had initial signs and symptoms of problems with this organ system (pharyngitis-strep throat) during service, as per lay statements and medical records.  He opined that her current problems with throat/pharyngitis are due to her recurrent experiences and problems that the patient had with her throat during military service.  He noted that she had problems with her throat in the form of recurrent pharyngitis on multiple occasions even after her tonsils were removed in 1991.  He further opined that the likely root cause of her spectrum of ears, nose, and throat problems were her sinuses.  She likely had ostiomeatal/nasal passage narrowing, which allowed for the back of mucous and the growth of bacteria, which were causing her chronic recurrent pharyngitis.  He determined that her pharyngitis problems were due to her problems with her throat/sinus in-service.  12/3/2007 Medical Treatment Records-Non-Government Facility, at 9.

In April 2011, a Dr. C.B. opined that the Veteran's allergic rhinitis, sinusitis, pharyngitis and tonsillectomy were all inter-related.  5/12/2011, Medical Treatment Records-Non-Government Facility, at 1.

At her hearing in April 2011, the Veteran stated that she had symptoms since service.  She had her tonsils removed in 1991 after service.  Dr. C.B testified that she had inflammations and infections in her throat and tonsils throughout service, with recurrent sinus problems.  4/6/2011 Hearing Testimony, at 20-21.

The Veteran was afforded a VA examination in April 2013.  The examiner found that pharyngitis had resolved, with no residuals.  However, there was no review of the claims file and no further opinion was offered.  4/5/2013, at 3, 11.

In a February 2017 VA examination, it was determined that the Veteran's pharyngitis was at least as likely as not aggravated beyond its natural progression by her sinusitis disability.  The examiner noted a history of pharyngitis since 1979 in Mississippi when the Veteran first reported sinus infection/pharyngitis.  Worsening symptoms with more than five episodes of strep throat were reported while the Veteran lived in Alabama.  There was a history of fewer incidents in Denver.  At the time of examination, she reported nasal congestion, sore throat, and sinus congestion lasting four to five days occurring one to two times a year.  The February 2017 examiner also noted that the pharyngitis was resolved.  2/24/2017 C&P Examination (DBQ ENT Sinusitis, Rhinitis & Other Conditions); 2/24/2017 C&P Examination (DBQ Medical Opinion).

In McClain v. Nicholson, 21 Vet. App. 319 (2007), the Court of Appeals for Veterans Claims (Court) held that the requirement that a claimant have a current disability before being granted service connection is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even though the disability may have resolved or become asymptomatic by the time VA adjudicates the claim.  

Although the Veteran's pharyngitis was shown to be asymptomatic during the February 2017 VA examination, she was given a diagnosis of pharyngitis at that time.  Also, as noted above, she had a private diagnosis of pharyngitis from Dr. C.B. during the appeal period.  Thus, the Board finds that the requirement for establishing the existence of a current disability during the appeal period has been met.  As such, the Board finds that service connection is warranted.  In so finding the Board finds probative the opinion of Dr. C.B., which enables a finding that the current pharyngitis is related to the symptoms shown in service.  In this manner, there is no need to establish a baseline level of disability, as a showing of secondary aggravation is not required to enable service connection here.

Increased Rating for Sinusitis

The Veteran's sinusitis is currently rated at 10 percent under 38 C.F.R. § 4.97, DC 6513.

Under the General Rating Formula for Sinusitis, a 10 percent rating is assigned for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating is assigned for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent rating is assigned following radical surgery with chronic osteomyelitis; or near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  For these purposes, an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97, DC 6513, General Rating Formula for Sinusitis and Note.

Turning to the evidence of record, at a June 2007 VA examination, the Veteran reported non-incapacitating sinusitis, which occurred eight times per year and each episode lasted for one week.  She was not incapacitated during the attacks but required antibiotic treatment.  She had headaches, interference with breathing through her nose, and hoarseness of voice.  On examination, no sinusitis was detected.  6/8/2007 VA Examination.

In a private medical opinion from November 2007, Dr. C.B. opined that the likely root cause of her spectrum of ears, nose, and throat problems were her sinuses.  She likely had ostiomeatal/nasal passage narrowing, which allowed for the back of mucous and the growth of bacteria, which were causing her chronic, recurrent sinusitis.  It was also noted that sinus problems had been treated with a myriad of antibiotics and steroid combinations.  12/3/2007 Medical Treatment Records-Non-Government Facility, at 4.

In a March 2010 VA examination, the Veteran reported constant sinus problems.  She reported six incapacitating episodes per year and each incident lasted ten days.  She received antibiotic treatment for four to six weeks.  She also reported headaches, interference with breathing through the nose, purulent discharge from the nose, hoarseness of the voice, pain, and crusting.  The bone condition was currently infected.  She reported overall functional impairment and she needed to spend several days on bed rest taking strong medication and stopping all normal activities including work and driving.  On examination, no sinusitis was detected.  3/25/2010 VA Examination.  3/25/2010 VA Examination, at 4-5.

At the April 2011 Board hearing, Dr. C.B. stated that the Veteran had a chronic problem for a long time.  He reiterated what the Veteran told the VA examiner regarding her episodes (six times per year).  In correspondence in April 2011, Dr. C.B. noted that the Veteran had chronic sinusitis problems with many doses of antibiotics.  He also stated that the Veteran had experienced serious ear, nose and throat (ENT) problems for several years.  The nasal passages were very narrow and thus any sort of infection or allegen could cause the sinus airways to obstruct, leading to sinusitis.  4/6/2011 Hearing Testimony, at 37-39; 12/2011, Medical Treatment Records-Non-Government Facility, at 1.

In a February 2012 medical entry, the Veteran was noted to have recurrent sinusitis.  She reported having four to five sinus infections a year and there were no reported surgeries.  6/17/2013 Medical Treatment Records-Government Facility (Walter Reed/Andrew Rader), at 61-63.

In April 2013, the Veteran reported one incapacitating episode with prolonged antibiotic treatment.  The section for non-incapacitating episodes was left blank.  She also reported that she had not had any surgical intervention.  4/5/2013 VA Examination, at 3-5.

In a February 2017 VA Disability Benefits Questionnaire (DBQ), no incapacitating or non-incapacitating episodes were noted.  2/24/2017 C&P Examination (DBQ ENT), at 3.

The Veteran has asserted that her sinusitis is debilitating and her quality of life is negatively and severely impacted.  She maintains that she has continued to experience episodes and continued to take medication to fight infection, headaches, and dry mouth.  She also used a Netty pot as needed to flush out her sinuses.  7/27/2017 Correspondence, at 2.

Resolving doubt in favor of the Veteran, the Board finds that the disability picture associated with the service-connected sinusitis more closely approximates the criteria for a 30 percent rating under Diagnostic Code 6513.  In this regard, the Board notes that there is conflicting evidence as to the number of incapacitating or non-incapacitating episodes.  The June 2007 VA examination reflects no incapacitating episodes and eight non-incapacitating episodes per year, whereas in March 2010 she reported six incapacitating episodes and no non-incapacitating episodes.  The Board notes that review of medical records did not find incapacitating episodes as described by 38 C.F.R. § 4.97; i.e. bedrest prescribed by a physician.  Additionally, no episodes were noted in a February 2017 DBQ.  However, the Veteran's private doctor has described her sinusitis as chronic and recurrent.  In correspondence from July 2017, the Veteran also continued to assert that she suffered from sinusitis episodes.  The Board finds Dr. C.B.'s opinion to be probative as he reviewed her medical records and provided a rationale in support of his findings.  The Board, therefore, resolves any doubt in the evidence in favor of the Veteran.  As such, the evidence is in relative equipoise as to whether the Veteran meets the criteria for a rating of 30 percent for her sinusitis.  

A rating higher than 30 percent, however, is not warranted as there is no evidence of radical surgery with chronic osteomyelitis or near constant sinusitis after repeated surgeries.  In sum, a rating of 30 percent, but no higher, is warranted for sinusitis.


ORDER

Service connection for pharyngitis is granted.

For the period beginning June 8, 2007, a rating of 30 percent for sinusitis is granted.


REMAND

Although the Board sincerely regrets additional delay, another remand is required in this case as there is still not a complete record upon which to decide this claim.

Pursuant to the Board's April 2016 remand, the Veteran was afforded a VA examination in February 2017 to address her right knee and right foot disabilities.  

Regarding the right knee, the examiner gave a negative nexus opinion for the Veteran's arthritis, but failed to address her chondromalacia patella.  2/24/2017 C&P Examination (Addendum).  Additionally, the examiner did not have records prior to 2002 and stated that the first documented instance of degenerative arthritis was in August 2006.  Medical records in the file show documentation in August 2001.  11/1/2006 Medical Treatment Records-Government Facility, at 24-25.

Concerning the right foot, the February 2017 examiner failed to address the etiology of a 1997 diagnosis of a calcaneal bone spur in the right foot as the April 2016 remand requested.  11/1/2006 Medical Treatment Record-Government Facility, at 29-30, 45.  The examiner noted that documentation prior to 2008 was not provided.  Upon remand, the claims file should be provided to the examiner.

In the June 2017 JMR, it was determined that the February 2014 VA examination relied upon by the Board was not adequate to address the Veteran's flare-ups and functional loss of the left knee.  The VA examination was deemed internally inconsistent.  The examiner first acknowledged that about five times a year, the Veteran's knee condition worsened and she was unable to climb stairs and had to stay home from work for two days and elevate her legs.  However, later in the report, the examiner noted that the Veteran did not experience any flare-ups of her knee.  The Board notes that the Veteran underwent a VA examination in February 2017 for her right knee.  Both knees were tested and no flare-ups were noted.  2/24/2017 C&P Examination (DBQ Musc Knee and Lower Leg).  However, it is not clear if the flare-up portion applied to both knees.  Remand is warranted to address this inconsistency and request clarification from an examiner.  

The JMR also found that the Board erred when it determined that the left knee disability could not be assigned separate ratings under DC 5010-5003 and 5258.  The Court noted that there did not appear to be an overlap in symptoms such as to preclude separate ratings.  The AOJ is instructed to address the matter of whether a separate rating is warranted for the left knee disabilities, as directed in the JMR.

Consequently, the Board finds that there has not been substantial compliance with the remand as to these issues.  See Stegall v. West, 11 Vet. App. 271 (1998).

Accordingly, the case is REMANDED for the following action:

1. Forward the claims file, including this remand, to a VA examiner for an addendum opinion regarding the right knee.  The examiner shall indicate in the addendum report that the claims file was reviewed.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion. 

With respect to the right knee disability, the examiner must answer the following questions as definitively as possible:

a. whether it is at least as likely as not that the current right knee disability, to include chondromalacia patella and arthritis, had its onset in service, or is otherwise the result of a disease or injury in service, to include in-service motor vehicle accidents.  

b. if the answer to the above if negative, then state whether it is at least as likely as not that the current right knee disability was caused (in whole or in part) or aggravated by her service-connected left knee disability.

c. If aggravated, the examiner should clarify whether there is medical evidence created prior to aggravation or at any time between the aggravation and the current level of disability that shows a baseline of the disability prior to aggravation.

The examiner is to note the August 2001 finding of arthritis.  In answering the above questions the examiner is also directed to review Dr. C.B.'s September 2011 opinion.

2. Forward the claims file, including this remand, to a VA examiner for an opinion regarding the diagnosis of a right foot calcaneal bone spur in 1997. The examiner should state :

Whether it is at least as likely as not that the right foot calcaneal bone spur was incurred in or related to service, to include a moving vehicle accident.  Any specific symptomatology of the bone spur should be noted.

3. Schedule the Veteran for a VA examination to determine the severity of the left knee disability.  Forward the claims file, including this remand, to a VA examiner.  The examiner shall indicate in the report that the claims file was reviewed.

The examiner should provide a complete description of the Veteran's left knee disability.  He/she should also determine whether the knee disability is manifested by weakened movement, excess fatigability, incoordination, or pain.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to weakened movement, excess fatigability, incoordination, or pain.

The examiner must specifically discuss flare-ups reported by the Veteran and determine whether the flare -ups are associated with additional functional loss.  If so, he or she should estimate the degrees of lost motion during such flare -ups.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

A complete rationale should accompany any opinion provided.  If the examiner cannot provide any requested opinion, he/she must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered.

4. After the above developments have been completed, readjudicate the claim on appeal. If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


